DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 12/14/2020. Claims 1, 3-10, 12-15, 17-20 are pending and have been examined. Claims 2, 11, 16 are cancelled.
Response to Amendments and Arguments
2.	Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “wherein generating the word relationship graph includes loading a first description of the first code set and a second description of the second code set, removing words common to the first description and the second description, and graphically linking remaining words in the first description to remaining words in the second description, wherein the first description is mapped to the second description.” In response, the examiner respectfully disagrees.
Note that FAROOQ teaches: [0023] “creates a semantic map or relationship <read on linking> between different sets of medical data. Patient data, orders, services, communications, or other medical data <together read on words and descriptions> from different healthcare systems are mapped to each other <read on linking and different sets of medical data are loaded>” [0048] “in addition to the statistical information from the data, knowledge such as ‘linguistic’ information in the descriptors is used.” 
PHILLIPS teaches: Fig. 1 and [Abstract] “mapping of medical code schemes includes processing a plurality of coded concepts <also read on words and descriptions> to determine a potential match between a code from a first code scheme in the plurality of coded concepts and a code from a second code scheme in the plurality of coded concepts <read on both code schemes a graphical representation <read on graphically linking> of the plurality of coded concepts” and [0053], term scores can be scaled by Inverse Frequency to help improve distance quality. Common terms such as “of” or “good” ...” As also recited in the previous Office action for the disputed limitation stated above, Al-Shamman teaches a ready mechanism for removing any words, including common words such as stop words, definite articles, and so on: [0014] “stop words removal .. Stop words (or stopwords), or stop lists (or stoplists) are list of words that are filtered out prior to, or after, the processing of text,” [0101] “Remove non-letters (for example, numbers, and percentage signs)” and [0462] “Remove definite articles.” The applicant is suggested to further narrowly specify the words to be removed.

Claim Rejections - 35 USC § 103
3.	Claims 1, 3, 5-6, 10, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq, et al. (US 20140095205; hereinafter FAROOQ) in view of Phillips (US 20120110016; hereinafter PHILLIPS).
As per claim 1, FAROOQ (Title: Automated mapping of service codes in healthcare systems) discloses “A method comprising: 
[ generating a word relationship graph ] for a plurality of mappings between a first code set and a second code set (FAROOQ, [0023], A processor semi-automatically or automatically creates a semantic map or relationship between different sets of medical data);   
 receiving a first code of the first code set  (FAROOQ, (FAROOQ, FIG. 1 ‘Access Data’); and 
automatically mapping a second code of the second code set to the first code based on the word relationship graph (FAROOQ, FIG. 1; [0023], Patient data, orders, services, communications, or other medical data from different healthcare systems are mapped to each other or to a standard); 
wherein generating the word relationship graph includes loading a first description of the first code set and a second description of the second code set, [ removing words common to the first description and the second description ], and graphically linking remaining words in the first description to remaining words in the second description, wherein the first description is mapped to the second description (FAROOQ, [0048], in addition to the statistical information from the data, knowledge such as ‘linguistic’ information in the descriptors is used).”  
FAROOQ does not expressly disclose “generating a word relationship graph .. removing words common to the first description and the second description ..” However, the feature is taught by PHILLIPS (Title: Systems, methods, and apparatus for computer-assisted full medical code scheme to code scheme mapping). 
In the same field of endeavor, PHILLIPS teaches: Fig. 1 and [Abstract] “mapping of medical code schemes includes processing a plurality of coded concepts to determine a potential match between a code from a first code scheme in the plurality of coded concepts and a code from a second code scheme in the plurality of coded concepts .. generating an alphanumeric indication of the probability of each potential match between the first code scheme and the second code scheme from the plurality of coded concepts and generating a graphical representation of the plurality of coded concepts” and [0053] “Common terms such as “of” or “good” ..” Also Al-Shamman (see Claim 4) teaches a ready mechanism removing any words, including common words such as stop words, definite articles, and so on: [0014] “stop words 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of PHILLIPS in the system taught by FAROOQ, to teach common terms (and Al-Shamman teaching a ready mechanism removing terms) and to provide a graphical representation for code set mapping.
As per claim 3 (dependent on claim 1), FAROOQ in view of PHILLIPS further discloses “tokenizing the first description and the second description respectively into a first set of words and a second set of words, wherein removing words common to the first description and the second description includes removing words common to the first set of words and the second set of words (FAROOQ, [0048], if a descriptor has information about blood test or Hb (short for Hemoglobin), this information can be used to augment the hypotheses, ruling out possible links. A thesaurus may be used to logically rule in or out links or to weight links (more or less likely) based on descriptors with words that are synonyms or not <where ‘words’ read on ‘tokenizing’;     PHILLIPS, [0053], Common terms such as “of” or “good”. Also see Al-Shamman in the Response to Amendments).”  
As per claim 5 (dependent on claim 1), FAROOQ in view of PHILLIPS further discloses “wherein generating the word relationship graph includes graphically linking words in mapped descriptions for each mapping of the plurality of mappings (FAROOQ, [0048], in addition to the statistical information from the data, knowledge such as ‘linguistic’ information in the descriptors is used; PHILLIPS, Fig. 1).”  
claim 6 (dependent on claim 1), FAROOQ in view of PHILLIPS further discloses “wherein automatically mapping the second code to the first code includes calculating a similarity of the first code to each code of the second code set (FAROOQ, [0006], For semantic interoperability, the semantic links between the semantic systems of different healthcare entities are created (e.g., Gender=Sex and/or 1=F and 2=M) .. Similar distributions of other variable and/or values are likely to be for variables and/or values with the same meaning; [0045], a statistical similarity is calculated .. The distribution or distributions with the greatest similarity (i.e., least distance) are more likely associated with the same meaning (e.g., same variable or value)).”
Claim 10 (similar in scope to claims 1, 3, 4) is rejected under the same rationale as applied above for claims 1, 3, 4.
Claims 15, 17, 18 (similar in scope to claims 1, 5, 6) are rejected under the same rationale as applied above for claims 1, 5, 6. FAROOQ further teaches: [Abstract] “Processor” and [0009] “memory ..”

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FAROOQ in view of PHILLIPS, and further in view of Al-Shamman (US 20100082333; hereinafter Al-Shamman).
As per claim 4 (dependent on claim 3), FAROOQ in view of PHILLIPS further discloses “[ stemming each word ] in the first set of words and the second set of words prior to removing words common to the first set of words and the second set of words (PHILLIPS, [0053], term scores can be scaled by Inverse Frequency to help improve distance quality <read on a ready mechanism for ‘removing terms’>. Common terms such as “of” or “good” are less important than rare terms such as “myocardial infarction”).”
 “stemming each word ..” However, the feature is taught by Al-Shamman (Title: Lemmatizing, stemming, and query expansion method and system). 
In the same field of endeavor, Al-Shamman teaches: [0014] “Text processing (or document processing) is a process that includes tokenization, normalization, stop words removal, and stemming. Tokenization is breaking the text into tokens (i.e. words), where normalization involves transforming text to insure consistency. Some examples of this process include converting upper case letters to lower, Unicode conversion, and removing diacritics from letters, punctuations, or numbers. Stop words (or stopwords), or stop lists (or stoplists) are list of words that are filtered out prior to, or after, the processing of text based on their level of usefulness in a given context. Finally, stemming is a computational process for reducing words to their roots (or stems).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Al-Shamman in the system taught by FAROOQ and PHILLIPS, to provide a ready mechanism for word stemming as an integral component of the system to enhance mapping.
5.	Claims 7-9, 12-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over FAROOQ in view of PHILLIPS, and further in view of Bornea, et al. (US 20130332466; hereinafter BORNEA).
As per claim 7 (dependent on claim 6), FAROOQ in view of PHILLIPS further discloses “wherein calculating the similarity includes calculating [ a Jaccard similarity ] of the first code to each code of the second code set.” 
 “a Jaccard similarity ..” However, the feature is taught by BORNEA (Title: Linking Data Elements Based on Similarity Data Values and Semantic Annotations). 
In the same field of endeavor, BORNEA teaches: [0018] “The pre-determined measure of similarity can be jaccard similarity, cosine similarity or combinations thereof.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of BORNEA in the system taught by FAROOQ and PHILLIPS, to provide Jaccard similarity for mapping determination.
As per claim 8 (dependent on claim 7), FAROOQ in view of PHILLIPS and BORNEA further discloses “wherein the second code is automatically mapped to the first code responsive to the Jaccard similarity between the first code and the second code being higher than each other calculated Jaccard similarity for the first code (FAROOQ, [0045], a statistical similarity is calculated .. The distribution or distributions with the greatest similarity (i.e., least distance) are more likely associated with the same meaning <read on a ready ranking mechanism based on any similarity measure>; BORNEA, [0018], The pre-determined measure of similarity can be jaccard similarity).”  
As per claim 9 (dependent on claim 7), FAROOQ in view of PHILLIPS and BORNEA further discloses “wherein automatically mapping the second code of the second code set to the first code based on the word relationship graph includes calculating the Jaccard similarity of the first code to each code of the second code set based on word relationship graph (FAROOQ,  [0023], A processor semi-automatically or automatically creates a semantic map or relationship .”
Claims 12, 13 (similar in scope to claims 7, 8) are rejected under the same rationale as applied above for claims 7, 8.
As per claim 14 (dependent on claim 13), FAROOQ in view of PHILLIPS and BORNEA further discloses “wherein at least one word in the given code and at least one word of the second code are considered similar based on the word relationship graph (FAROOQ, [0006], For semantic interoperability, the semantic links between the semantic systems of different healthcare entities are created (e.g., Gender=Sex and/or 1=F and 2=M)).”
Claims 19, 20 (similar in scope to claims 7, 9) are rejected under the same rationale as applied above for claims 7, 9. FAROOQ further teaches: [Abstract] “Processor” and [0009] “memory ..”
Conclusion
6.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		2/3/2021Primary Examiner, Art Unit 2659